Citation Nr: 1704431	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine with pyriformis syndrome.

2. Entitlement to a rating higher than 10 percent for left ankle impingement with a history of synovitis.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Her Spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1990 to September 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). In January 2007, the RO in Indianapolis, Indiana, denied a higher rating for the Veteran's left ankle disability. In September 2008, the RO in Seattle, Washington, denied a higher rating for the Veteran's lumbar spine disability. The Veteran perfected appeals of both decisions. These claims were remanded by the Board in November 2015 for additional adjudication.

The Veteran and her husband testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015. A copy of the hearing transcript is of record.

This matter has been adjudicated through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. During the pendency of the Veteran's claim for an increased evaluation, the matter of unemployability due to service-connected disabilities has been raised by the record. (See November 2016 statement by Veteran). 

The issues of entitlement to service connection for plantar fasciitis of the right foot, to include as secondary to service-connected left ankle impingement with a history of synovitis and left foot disabilities, and entitlement to service-connection for two additional scars, to include as secondary to surgery to treat service-connected left ankle impingement with a history of synovitis have been raised by the record in a June 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


REMAND

In its November 2015 remand, the Board directed that the Veteran have VA medical examinations to evaluate the current severity of her service-connected degenerative disc disease of the lumbar spine with pyriformis syndrome. The Board further instructed that the examiner provide an opinion on whether the Veteran's reported fecal incontinence was related to her service-connected degenerative disc disease of the lumbar spine. However, in a February 2016 VA examination, the examiner found that there was no evidence to support fecal incontinence. This was incorrect, as the Veteran both testified to this condition and her VA treatment records, as cited by the Board, are evidence of this condition. A new VA medical opinion addressing this evidence must be provided. 

Additionally, the Veteran was to be afforded a VA medical examination to evaluate the current limitation of motion of her left ankle. However, at the time the examination was scheduled, the Veteran's left ankle was immobilized as a result of post-surgical rehabilitation. Therefore, the Veteran's left ankle motion was unable to be evaluated. The Veteran has submitted a June 2016 private medical opinion from Dr. M.A.R. However, Dr. M.A.R. states that his report is not indicative of the ultimate severity of the Veteran's service-connected left ankle condition, as he expects to have a better sense of her final status in late 2016. 

Because it has been nearly a year since the Veteran's last attempted evaluation and the immobilization of her left ankle should be complete, another VA medical examination should be scheduled.

As discussed above, the evidence has raised the claim of entitlement to a TDIU. This claim has not been adjudicated by the AOJ and is intertwined with the other issues that are being remanded. Therefore, the AOJ will be directed to adjudicate this claim. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide her with the appropriate release(s) and authorization(s) in order to allow VA to obtain copies of the MRI and EMG performed by the Veteran's private physician along with any outstanding treatment records. Alternatively, request that the Veteran submit copies of the MRI and EMG performed by her private physician. Once the release(s) and authorization(s) are submitted by the Veteran, obtain the requested records and associate them with the Veteran's claims file.

2. Then return the Veteran's claims file to the examiner who performed the February 2016 VA medical examination. 

The examiner is specifically required to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's history of fecal incontinence, documented in February 2008 and March 2008 VA records and May 2015 hearing testimony, is a neurologic abnormality associated with her service-connected lumbar spine disability. In forming this opinion, the examiner should note, and discuss as needed, VA treatment records dated August 2008 attributing fecal incontinence, in part, to pyriformis instability, and records from March 2008 stating that bowel incontinence was associated with the Veteran's menstrual cycle and cramps. 

The examiner is also asked to provide an opinion regarding the impact the Veteran's service-connected degenerative disc disease of the lumbar spine has on her ability to work. 

A complete rationale for these opinions must be provided, including citing to medical evidence in the record when necessary to support the underlying conclusion.

3. Schedule the Veteran for an appropriate VA examination to determine the severity of her service-connected left ankle impingement with a history of synovitis. All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

The examiner must determine her range of motion, including whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination; whether there is ankylosis; and whether there are any associated instability of the ankle joint.

The examiner is also asked to provide an opinion regarding the impact the Veteran's service-connected left ankle impingement with a history of synovitis has on her ability to work. 

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate issues on appeal, including the issue of entitlement to a TDIU. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case. After having an appropriate time to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

